United States Court of Appeals
                              FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                       ____________
No. 21-5005                                                  September Term, 2020
                                                                         1:20-cv-02486-UNA
                                                        Filed On: August 23, 2021
Sherry Lynn Dow,

              Appellant

       v.

Debbie Stabenow, United States Senator
from Michigan, et al.,

              Appellees


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:        Millett and Wilkins, Circuit Judges, and Sentelle, Senior Circuit
                      Judge

                                      JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing; the motions for
emergency relief, for expedition, to halt, to waive, and for default judgment; and the
“petition for an extraordinary writ seeking relief from unreasonable delay,” which is
construed as a supplement to the motion for expedition, it is

       ORDERED that the motion for emergency relief and the motion to halt, to waive,
and for default judgment be denied. It is

        FURTHER ORDERED AND ADJUDGED that the district court’s order filed
October 6, 2020 be affirmed. The district court properly dismissed appellant’s case as
frivolous. See 28 U.S.C. § 1915(e)(2)(B); Neitzke v. Williams, 490 U.S. 319, 325 (1989)
(“[A] complaint . . . is frivolous where it lacks an arguable basis either in law or in fact.”).
It is

       FURTHER ORDERED that the motion for expedition be dismissed as moot.
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 21-5005                                                September Term, 2020


        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2